UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07820 AMERICAN CENTURY CAPITAL PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 03-31 Date of reporting period: 12-31-2012 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings Equity Income Fund December 31, 2012 Equity Income - Schedule of Investments DECEMBER 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 69.1% AEROSPACE AND DEFENSE — 0.9% Raytheon Co. Rockwell Collins, Inc. AIR FREIGHT AND LOGISTICS — 1.5% United Parcel Service, Inc., Class B AUTOMOBILES — 0.6% Honda Motor Co., Ltd. BEVERAGES — 0.5% Dr Pepper Snapple Group, Inc. CAPITAL MARKETS — 2.3% Goldman Sachs Group, Inc. (The) Northern Trust Corp. CHEMICALS — 1.3% Air Products & Chemicals, Inc. E.I. du Pont de Nemours & Co. COMMERCIAL BANKS — 3.4% Comerica, Inc. Commerce Bancshares, Inc. KeyCorp PNC Financial Services Group, Inc. SunTrust Banks, Inc. COMMERCIAL SERVICES AND SUPPLIES — 3.8% ADT Corp. (The) Republic Services, Inc. Tyco International Ltd. Waste Management, Inc. COMMUNICATIONS EQUIPMENT — 1.1% Cisco Systems, Inc. COMPUTERS AND PERIPHERALS† Diebold, Inc. DISTRIBUTORS — 0.4% Genuine Parts Co. DIVERSIFIED FINANCIAL SERVICES — 2.3% JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 3.3% AT&T, Inc. CenturyLink, Inc. ELECTRIC UTILITIES — 0.6% NV Energy, Inc. ELECTRICAL EQUIPMENT — 0.4% ABB Ltd. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.7% Molex, Inc., Class A FOOD AND STAPLES RETAILING — 1.5% SYSCO Corp. Wal-Mart Stores, Inc. FOOD PRODUCTS — 1.2% Kraft Foods Group, Inc. GAS UTILITIES — 3.7% AGL Resources, Inc. Piedmont Natural Gas Co., Inc. WGL Holdings, Inc.(1) HEALTH CARE EQUIPMENT AND SUPPLIES — 0.7% Becton, Dickinson and Co. HOTELS, RESTAURANTS AND LEISURE — 0.1% Carnival Corp. HOUSEHOLD PRODUCTS — 4.1% Clorox Co. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 0.6% General Electric Co. Koninklijke Philips Electronics NV Siemens AG INSURANCE — 4.6% Allstate Corp. (The) Chubb Corp. (The) Marsh & McLennan Cos., Inc. LEISURE EQUIPMENT AND PRODUCTS — 0.3% Hasbro, Inc. MEDIA — 0.3% Omnicom Group, Inc. METALS AND MINING — 0.5% Newmont Mining Corp. MULTI-UTILITIES — 2.9% Consolidated Edison, Inc. PG&E Corp. OIL, GAS AND CONSUMABLE FUELS — 10.9% Chevron Corp. El Paso Pipeline Partners LP EQT Corp. Exxon Mobil Corp. Occidental Petroleum Corp. Royal Dutch Shell plc, Class A Spectra Energy Partners LP Total S.A. Williams Cos., Inc. (The) PHARMACEUTICALS — 9.3% Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.6% American Tower Corp. Rayonier, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 1.2% Applied Materials, Inc. Intel Corp. SOFTWARE — 0.4% Microsoft Corp. THRIFTS AND MORTGAGE FINANCE — 1.5% Capitol Federal Financial, Inc.(1) People's United Financial, Inc. WIRELESS TELECOMMUNICATION SERVICES — 1.6% Vodafone Group plc Vodafone Group plc ADR TOTAL COMMON STOCKS (Cost $5,791,375,686) CONVERTIBLE BONDS — 15.7% AEROSPACE AND DEFENSE — 1.1% L-3 Communications Holdings, Inc., 3.00%, 8/1/35 Morgan Stanley, (convertible into General Dynamics Corp.), 4.05%, 6/7/13(2)(3) CAPITAL MARKETS — 0.7% Janus Capital Group, Inc., 3.25%, 7/15/14 HEALTH CARE EQUIPMENT AND SUPPLIES — 2.1% Hologic, Inc., 2.00%, 12/15/13(4) Medtronic, Inc., 1.625%, 4/15/13 HEALTH CARE PROVIDERS AND SERVICES — 4.2% LifePoint Hospitals, Inc., 3.25%, 8/15/25 LifePoint Hospitals, Inc., 3.50%, 5/15/14 WellPoint, Inc., 2.75%, 10/15/42(3) HOTELS, RESTAURANTS AND LEISURE — 1.7% International Game Technology, 3.25%, 5/1/14 LIFE SCIENCES TOOLS AND SERVICES — 0.2% UBS AG, (convertible into Agilent Technologies), 5.17%, 7/1/13(2)(3) MEDIA — 1.9% tw telecom, inc., 2.375%, 4/1/26 REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.5% Host Hotels & Resorts LP, 3.25%, 4/15/24(3) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.3% Intel Corp., 2.95%, 12/15/35 Microchip Technology, Inc., 2.125%, 12/15/37 TOTAL CONVERTIBLE BONDS (Cost $1,483,282,640) CONVERTIBLE PREFERRED STOCKS — 10.1% COMMERCIAL BANKS — 5.1% Wells Fargo & Co., 7.50% DIVERSIFIED FINANCIAL SERVICES — 0.4% Bank of America Corp., 7.25% INSURANCE — 0.6% MetLife, Inc., 5.00%, 9/4/13 MACHINERY — 2.4% Stanley Black & Decker, Inc., 4.75%, 11/17/15 OIL, GAS AND CONSUMABLE FUELS — 0.9% Apache Corp., 6.00%, 8/1/13 REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.7% Health Care REIT, Inc., 6.50% TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $911,358,417) EXCHANGE-TRADED FUNDS — 2.1% iShares Russell 1000 Value Index Fund (Cost$196,215,969) PREFERRED STOCKS — 1.3% COMMERCIAL BANKS — 0.2% US Bancorp, 6.00% DIVERSIFIED FINANCIAL SERVICES — 1.1% General Electric Capital Corp., 6.25% TOTAL PREFERRED STOCKS (Cost $121,343,249) CORPORATE BONDS — 0.4% DIVERSIFIED FINANCIAL SERVICES — 0.4% Citigroup, Inc., VRN, 5.95%, 1/30/23 (Cost$41,961,319) TEMPORARY CASH INVESTMENTS — 1.6% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.625% - 0.875%, 2/28/17 - 8/31/17, valued at $81,213,161), in a joint trading account at 0.12%, dated 12/31/12, due 1/2/13 (Delivery value $79,593,230) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.75%, 8/15/41, valued at $40,635,656), in a joint trading account at 0.15%, dated 12/31/12, due 1/2/13 (Delivery value $39,796,682) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $13,522,564), in a joint trading account at 0.12%, dated 12/31/12, due 1/2/13 (Delivery value $13,265,538) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $149,954,492) TOTAL INVESTMENT SECURITIES — 100.3% (Cost $8,695,491,772) OTHER ASSETS AND LIABILITIES — (0.3)% ) TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Buy Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) JPY for USD Credit Suisse AG 1/31/13 ) (Value on Settlement Date $1,266,706) Contracts to Sell Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) CHF for USD Credit Suisse AG 1/31/13 ) EUR for USD UBS AG 1/31/13 ) GBP for USD Credit Suisse AG 1/31/13 ) JPY for USD Credit Suisse AG 1/31/13 JPY for USD Credit Suisse AG 1/31/13 (Value on Settlement Date $426,259,933) Notes to Schedule of Investments ADR - American Depositary Receipt CHF - Swiss Franc EUR - Euro GBP - British Pound JPY - Japanese Yen USD - United States Dollar VRN - Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. † Category is less than 0.05% of total net assets. Affiliated Company: the fund’s holding represents ownership of 5% or more of the voting securities of the company; therefore, the company is affiliated as defined in the Investment Company Act of 1940. Equity-linked debt security. The aggregated value of these securities at the period end was $48,007,372, which represented 0.5% of total net assets. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $270,052,596, which represented 2.8% of total net assets. Step-coupon security. These securities are issued with a zero coupon and become interest bearing at a predetermined rate and date and are issued at a substantial discount from their value at maturity. Interest reset or final maturity date is indicated, as applicable. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Convertible Bonds — — Convertible Preferred Stocks — — Exchange-Traded Funds — — Preferred Stocks — — Corporate Bonds — — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 3. Affiliated Company Transactions If a fund's holding represents ownership of 5% or more of the voting securities of a company, the company is affiliated as defined in the 1940 Act. A summary of transactions for each company which is or was an affiliate at or during the nine months ended December 31, 2012 follows: March 31, 2012 December 31, 2012 Company Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Dividend Income Share Balance Market Value Capitol Federal Financial, Inc. $ $ $ ) $ $ WGL Holdings, Inc. - - $ $ $ ) $ $ 4. Federal Tax Information As of December 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Equity Index Fund December 31, 2012 Equity Index - Schedule of Investments DECEMBER 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 95.4% AEROSPACE AND DEFENSE — 2.3% Boeing Co. (The) General Dynamics Corp. Honeywell International, Inc. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Precision Castparts Corp. Raytheon Co. Rockwell Collins, Inc. Textron, Inc. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 0.7% CH Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc., Class B AIRLINES — 0.1% Southwest Airlines Co. AUTO COMPONENTS — 0.3% BorgWarner, Inc.(1) Delphi Automotive plc(1) Goodyear Tire & Rubber Co. (The)(1) Johnson Controls, Inc. AUTOMOBILES — 0.4% Ford Motor Co. Harley-Davidson, Inc. BEVERAGES — 2.3% Beam, Inc. Brown-Forman Corp., Class B Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. Constellation Brands, Inc., Class A(1) Dr Pepper Snapple Group, Inc. Molson Coors Brewing Co., Class B Monster Beverage Corp.(1) PepsiCo, Inc. BIOTECHNOLOGY — 1.6% Alexion Pharmaceuticals, Inc.(1) Amgen, Inc. Biogen Idec, Inc.(1) Celgene Corp.(1) Gilead Sciences, Inc.(1) BUILDING PRODUCTS† Masco Corp. CAPITAL MARKETS — 1.9% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) BlackRock, Inc. Charles Schwab Corp. (The) E*Trade Financial Corp.(1) Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) Invesco Ltd. Legg Mason, Inc. Morgan Stanley Northern Trust Corp. State Street Corp. T. Rowe Price Group, Inc. CHEMICALS — 2.4% Air Products & Chemicals, Inc. Airgas, Inc. CF Industries Holdings, Inc. Dow Chemical Co. (The) E.I. du Pont de Nemours & Co. Eastman Chemical Co. Ecolab, Inc. FMC Corp. International Flavors & Fragrances, Inc. LyondellBasell Industries NV, Class A Monsanto Co. Mosaic Co. (The) PPG Industries, Inc. Praxair, Inc. Sherwin-Williams Co. (The) Sigma-Aldrich Corp. COMMERCIAL BANKS — 2.7% BB&T Corp. Comerica, Inc. Fifth Third Bancorp First Horizon National Corp. Huntington Bancshares, Inc. KeyCorp M&T Bank Corp. PNC Financial Services Group, Inc. Regions Financial Corp. SunTrust Banks, Inc. U.S. Bancorp Wells Fargo & Co. Zions BanCorp. COMMERCIAL SERVICES AND SUPPLIES — 0.5% ADT Corp. (The) Avery Dennison Corp. Cintas Corp. Iron Mountain, Inc. Pitney Bowes, Inc. Republic Services, Inc. Stericycle, Inc.(1) Tyco International Ltd. Waste Management, Inc. COMMUNICATIONS EQUIPMENT — 1.9% Cisco Systems, Inc. F5 Networks, Inc.(1) Harris Corp. JDS Uniphase Corp.(1) Juniper Networks, Inc.(1) Motorola Solutions, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 4.8% Apple, Inc. Dell, Inc. EMC Corp.(1) Hewlett-Packard Co. NetApp, Inc.(1) SanDisk Corp.(1) Seagate Technology plc Western Digital Corp. CONSTRUCTION AND ENGINEERING — 0.2% Fluor Corp. Jacobs Engineering Group, Inc.(1) Quanta Services, Inc.(1) CONSTRUCTION MATERIALS† Vulcan Materials Co. CONSUMER FINANCE — 0.9% American Express Co. Capital One Financial Corp. Discover Financial Services SLM Corp. CONTAINERS AND PACKAGING — 0.1% Ball Corp. Bemis Co., Inc. Owens-Illinois, Inc.(1) Sealed Air Corp. DISTRIBUTORS — 0.1% Genuine Parts Co. DIVERSIFIED CONSUMER SERVICES — 0.1% Apollo Group, Inc., Class A(1) H&R Block, Inc. DIVERSIFIED FINANCIAL SERVICES — 3.5% Bank of America Corp. Citigroup, Inc. CME Group, Inc. IntercontinentalExchange, Inc.(1) JPMorgan Chase & Co. Leucadia National Corp. McGraw-Hill Cos., Inc. (The) Moody's Corp. NASDAQ OMX Group, Inc. (The) NYSE Euronext DIVERSIFIED TELECOMMUNICATION SERVICES — 2.6% AT&T, Inc. CenturyLink, Inc. Frontier Communications Corp. Verizon Communications, Inc. Windstream Corp. ELECTRIC UTILITIES — 1.9% American Electric Power Co., Inc. Duke Energy Corp. Edison International Entergy Corp. Exelon Corp. FirstEnergy Corp. NextEra Energy, Inc. Northeast Utilities Pepco Holdings, Inc. Pinnacle West Capital Corp. PPL Corp. Southern Co. Xcel Energy, Inc. ELECTRICAL EQUIPMENT — 0.6% Eaton Corp. plc Emerson Electric Co. Rockwell Automation, Inc. Roper Industries, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.4% Amphenol Corp. Class A Corning, Inc. FLIR Systems, Inc. Jabil Circuit, Inc. Molex, Inc. TE Connectivity Ltd. ENERGY EQUIPMENT AND SERVICES — 1.8% Baker Hughes, Inc. Cameron International Corp.(1) Diamond Offshore Drilling, Inc. Ensco plc Class A FMC Technologies, Inc.(1) Halliburton Co. Helmerich & Payne, Inc. Nabors Industries Ltd.(1) National Oilwell Varco, Inc. Noble Corp. Rowan Cos. plc(1) Schlumberger Ltd. FOOD AND STAPLES RETAILING — 2.2% Costco Wholesale Corp. CVS Caremark Corp. Kroger Co. (The) Safeway, Inc. SYSCO Corp. Wal-Mart Stores, Inc. Walgreen Co. Whole Foods Market, Inc. FOOD PRODUCTS — 1.7% Archer-Daniels-Midland Co. Campbell Soup Co. ConAgra Foods, Inc. Dean Foods Co.(1) General Mills, Inc. H.J. Heinz Co. Hershey Co. (The) Hormel Foods Corp. J.M. Smucker Co. (The) Kellogg Co. Kraft Foods Group, Inc. McCormick & Co., Inc. Mead Johnson Nutrition Co. Mondelez International, Inc. Class A Tyson Foods, Inc., Class A GAS UTILITIES — 0.1% AGL Resources, Inc. ONEOK, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.5% Abbott Laboratories Baxter International, Inc. Becton, Dickinson and Co. Boston Scientific Corp.(1) C.R. Bard, Inc. CareFusion Corp.(1) Covidien plc DENTSPLY International, Inc. Edwards Lifesciences Corp.(1) Intuitive Surgical, Inc.(1) Medtronic, Inc. St. Jude Medical, Inc. Stryker Corp. Varian Medical Systems, Inc.(1) Zimmer Holdings, Inc. HEALTH CARE PROVIDERS AND SERVICES — 1.8% Aetna, Inc. AmerisourceBergen Corp. Cardinal Health, Inc. CIGNA Corp. Coventry Health Care, Inc. DaVita HealthCare Partners, Inc.(1) Express Scripts Holding Co.(1) Humana, Inc. Laboratory Corp. of America Holdings(1) McKesson Corp. Patterson Cos., Inc. Quest Diagnostics, Inc. Tenet Healthcare Corp.(1) UnitedHealth Group, Inc. WellPoint, Inc. HEALTH CARE TECHNOLOGY — 0.1% Cerner Corp.(1) HOTELS, RESTAURANTS AND LEISURE — 1.7% Carnival Corp. Chipotle Mexican Grill, Inc.(1) Darden Restaurants, Inc. International Game Technology Marriott International, Inc. Class A McDonald's Corp. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Wyndham Worldwide Corp. Wynn Resorts Ltd. Yum! Brands, Inc. HOUSEHOLD DURABLES — 0.3% D.R. Horton, Inc. Garmin Ltd. Harman International Industries, Inc. Leggett & Platt, Inc. Lennar Corp., Class A Newell Rubbermaid, Inc. PulteGroup, Inc.(1) Whirlpool Corp. HOUSEHOLD PRODUCTS — 2.1% Clorox Co. Colgate-Palmolive Co. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDEPENDENT POWER PRODUCERS AND ENERGY TRADERS — 0.1% AES Corp. (The) NRG Energy, Inc. INDUSTRIAL CONGLOMERATES — 2.3% 3M Co. Danaher Corp. General Electric Co. INSURANCE — 3.8% ACE Ltd. Aflac, Inc. Allstate Corp. (The) American International Group, Inc.(1) Aon plc Assurant, Inc. Berkshire Hathaway, Inc., Class B(1) Chubb Corp. (The) Cincinnati Financial Corp. Genworth Financial, Inc., Class A(1) Hartford Financial Services Group, Inc. Lincoln National Corp. Loews Corp. Marsh & McLennan Cos., Inc. MetLife, Inc. Principal Financial Group, Inc. Progressive Corp. (The) Prudential Financial, Inc. Torchmark Corp. Travelers Cos., Inc. (The) Unum Group XL Group plc INTERNET AND CATALOG RETAIL — 1.0% Amazon.com, Inc.(1) Expedia, Inc. Netflix, Inc.(1) priceline.com, Inc.(1) TripAdvisor, Inc.(1) INTERNET SOFTWARE AND SERVICES — 2.1% Akamai Technologies, Inc.(1) eBay, Inc.(1) Google, Inc., Class A(1) VeriSign, Inc.(1) Yahoo!, Inc.(1) IT SERVICES — 3.7% Accenture plc, Class A Automatic Data Processing, Inc. Cognizant Technology Solutions Corp., Class A(1) Computer Sciences Corp. Fidelity National Information Services, Inc. Fiserv, Inc.(1) International Business Machines Corp. MasterCard, Inc., Class A Paychex, Inc. SAIC, Inc. Teradata Corp.(1) Total System Services, Inc. Visa, Inc., Class A Western Union Co. (The) LEISURE EQUIPMENT AND PRODUCTS — 0.1% Hasbro, Inc. Mattel, Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.4% Agilent Technologies, Inc. Life Technologies Corp.(1) PerkinElmer, Inc. Thermo Fisher Scientific, Inc. Waters Corp.(1) MACHINERY — 1.8% Caterpillar, Inc. Cummins, Inc. Deere & Co. Dover Corp. Flowserve Corp. Illinois Tool Works, Inc. Ingersoll-Rand plc Joy Global, Inc. PACCAR, Inc. Pall Corp. Parker-Hannifin Corp. Pentair Ltd. Snap-On, Inc. Stanley Black & Decker, Inc. Xylem, Inc. MEDIA — 3.3% Cablevision Systems Corp., Class A CBS Corp., Class B Comcast Corp., Class A DIRECTV(1) Discovery Communications, Inc. Class A(1) Gannett Co., Inc. Interpublic Group of Cos., Inc. (The) News Corp. Class A Omnicom Group, Inc. Scripps Networks Interactive, Inc. Class A Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc., Class B Walt Disney Co. (The) Washington Post Co. (The), Class B 70 METALS AND MINING — 0.7% Alcoa, Inc. Allegheny Technologies, Inc. Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Nucor Corp. Titanium Metals Corp. United States Steel Corp. MULTI-UTILITIES — 1.2% Ameren Corp. CenterPoint Energy, Inc. CMS Energy Corp. Consolidated Edison, Inc. Dominion Resources, Inc. DTE Energy Co. Integrys Energy Group, Inc. NiSource, Inc. PG&E Corp. Public Service Enterprise Group, Inc. SCANA Corp. Sempra Energy TECO Energy, Inc. Wisconsin Energy Corp. MULTILINE RETAIL — 0.8% Big Lots, Inc.(1) Dollar General Corp.(1) Dollar Tree, Inc.(1) Family Dollar Stores, Inc. J.C. Penney Co., Inc. Kohl's Corp. Macy's, Inc. Nordstrom, Inc. Target Corp. OFFICE ELECTRONICS — 0.1% Xerox Corp. OIL, GAS AND CONSUMABLE FUELS — 8.7% Anadarko Petroleum Corp. Apache Corp. Cabot Oil & Gas Corp. Chesapeake Energy Corp. Chevron Corp. ConocoPhillips CONSOL Energy, Inc. Denbury Resources, Inc.(1) Devon Energy Corp. EOG Resources, Inc. EQT Corp. Exxon Mobil Corp. Hess Corp. Kinder Morgan, Inc. Marathon Oil Corp. Marathon Petroleum Corp. Murphy Oil Corp. Newfield Exploration Co.(1) Noble Energy, Inc. Occidental Petroleum Corp. Peabody Energy Corp. Phillips 66 Pioneer Natural Resources Co. QEP Resources, Inc. Range Resources Corp. Southwestern Energy Co.(1) Spectra Energy Corp. Tesoro Corp. Valero Energy Corp. Williams Cos., Inc. (The) WPX Energy, Inc.(1) PAPER AND FOREST PRODUCTS — 0.2% International Paper Co. MeadWestvaco Corp. PERSONAL PRODUCTS — 0.2% Avon Products, Inc. Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS — 5.1% Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Forest Laboratories, Inc.(1) Hospira, Inc.(1) Johnson & Johnson Merck & Co., Inc. Mylan, Inc.(1) Perrigo Co. Pfizer, Inc. Watson Pharmaceuticals, Inc.(1) PROFESSIONAL SERVICES — 0.1% Dun & Bradstreet Corp. Equifax, Inc. Robert Half International, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 2.1% American Tower Corp. Apartment Investment & Management Co., Class A AvalonBay Communities, Inc. Boston Properties, Inc. Equity Residential HCP, Inc. Health Care REIT, Inc. Host Hotels & Resorts, Inc. Kimco Realty Corp. Plum Creek Timber Co., Inc. ProLogis, Inc. Public Storage Simon Property Group, Inc. Ventas, Inc. Vornado Realty Trust Weyerhaeuser Co. REAL ESTATE MANAGEMENT AND DEVELOPMENT† CBRE Group, Inc.(1) ROAD AND RAIL — 0.8% CSX Corp. Norfolk Southern Corp. Ryder System, Inc. Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 1.9% Advanced Micro Devices, Inc.(1) Altera Corp. Analog Devices, Inc. Applied Materials, Inc. Broadcom Corp., Class A First Solar, Inc.(1) Intel Corp. KLA-Tencor Corp. Lam Research Corp.(1) Linear Technology Corp. LSI Corp.(1) Microchip Technology, Inc. Micron Technology, Inc.(1) NVIDIA Corp. Teradyne, Inc.(1) Texas Instruments, Inc. Xilinx, Inc. SOFTWARE — 3.3% Adobe Systems, Inc.(1) Autodesk, Inc.(1) BMC Software, Inc.(1) CA, Inc. Citrix Systems, Inc.(1) Electronic Arts, Inc.(1) Intuit, Inc. Microsoft Corp. Oracle Corp. Red Hat, Inc.(1) Salesforce.com, Inc.(1) Symantec Corp.(1) SPECIALTY RETAIL — 2.1% Abercrombie & Fitch Co., Class A AutoNation, Inc.(1) AutoZone, Inc.(1) Bed Bath & Beyond, Inc.(1) Best Buy Co., Inc. CarMax, Inc.(1) GameStop Corp., Class A Gap, Inc. (The) Home Depot, Inc. (The) Limited Brands, Inc. Lowe's Cos., Inc. O'Reilly Automotive, Inc.(1) PetSmart, Inc. Ross Stores, Inc. Staples, Inc. Tiffany & Co. TJX Cos., Inc. (The) Urban Outfitters, Inc.(1) TEXTILES, APPAREL AND LUXURY GOODS — 0.6% Coach, Inc. Fossil, Inc.(1) NIKE, Inc., Class B Ralph Lauren Corp. VF Corp. THRIFTS AND MORTGAGE FINANCE — 0.1% Hudson City Bancorp., Inc. People's United Financial, Inc. TOBACCO — 1.7% Altria Group, Inc. Lorillard, Inc. Philip Morris International, Inc. Reynolds American, Inc. TRADING COMPANIES AND DISTRIBUTORS — 0.2% Fastenal Co. W.W. Grainger, Inc. WIRELESS TELECOMMUNICATION SERVICES — 0.3% Crown Castle International Corp.(1) MetroPCS Communications, Inc.(1) Sprint Nextel Corp.(1) TOTAL COMMON STOCKS (Cost $130,222,624) TEMPORARY CASH INVESTMENTS — 0.3% U.S. Treasury Bills 0.14%, 4/25/13(2)(3) (Cost$729,688) TOTAL INVESTMENT SECURITIES — 95.7% (Cost $130,952,312) OTHER ASSETS AND LIABILITIES — 4.3% TOTAL NET ASSETS — 100.0% Contracts Purchased Expiration Date Underlying Face Amount at Value ($) Unrealized Gain (Loss) ($) S&P 500 E-Mini March 2013 Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Non-income producing. Security, or a portion thereof, has been pledged at the custodian bank or with a broker for margin requirements on futures contracts. At the period end, the aggregate value of securities pledged was $729,811. The rate indicated is the yield to maturity at purchase. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments — — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Futures Contracts — — 3. Federal Tax Information As of December 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Large Company Value Fund December 31, 2012 Large Company Value - Schedule of Investments DECEMBER 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.6% AEROSPACE AND DEFENSE — 1.3% Honeywell International, Inc. Northrop Grumman Corp. Raytheon Co. AIRLINES — 0.6% Southwest Airlines Co. AUTO COMPONENTS — 0.2% Autoliv, Inc. AUTOMOBILES — 1.5% Ford Motor Co. BEVERAGES — 0.4% PepsiCo, Inc. BIOTECHNOLOGY — 0.5% Amgen, Inc. Gilead Sciences, Inc.(1) CAPITAL MARKETS — 4.4% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) BlackRock, Inc. Goldman Sachs Group, Inc. (The) Morgan Stanley CHEMICALS — 0.4% E.I. du Pont de Nemours & Co. COMMERCIAL BANKS — 6.3% KeyCorp PNC Financial Services Group, Inc. U.S. Bancorp Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 0.9% ADT Corp. (The) Avery Dennison Corp. Tyco International Ltd. COMMUNICATIONS EQUIPMENT — 2.5% Cisco Systems, Inc. COMPUTERS AND PERIPHERALS — 0.4% NetApp, Inc.(1) DIVERSIFIED FINANCIAL SERVICES — 6.5% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 3.3% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 3.2% American Electric Power Co., Inc. Exelon Corp. NV Energy, Inc. Pinnacle West Capital Corp. PPL Corp. Xcel Energy, Inc. ELECTRICAL EQUIPMENT — 0.8% Eaton Corp. plc ENERGY EQUIPMENT AND SERVICES — 2.5% Baker Hughes, Inc. National Oilwell Varco, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 2.5% CVS Caremark Corp. Kroger Co. (The) Wal-Mart Stores, Inc. FOOD PRODUCTS — 0.9% Kraft Foods Group, Inc. Mondelez International, Inc. Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 1.9% Abbott Laboratories(2) Medtronic, Inc. HEALTH CARE PROVIDERS AND SERVICES — 2.2% Aetna, Inc. Quest Diagnostics, Inc. WellPoint, Inc. HOTELS, RESTAURANTS AND LEISURE — 0.5% Carnival Corp. HOUSEHOLD PRODUCTS — 2.8% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 3.8% General Electric Co. INSURANCE — 8.1% Allstate Corp. (The) American International Group, Inc.(1) Berkshire Hathaway, Inc., Class B(1) Chubb Corp. (The) Loews Corp. MetLife, Inc. Principal Financial Group, Inc. Prudential Financial, Inc. Torchmark Corp. Travelers Cos., Inc. (The) IT SERVICES — 0.1% Fiserv, Inc.(1) MACHINERY — 1.6% Dover Corp. Ingersoll-Rand plc PACCAR, Inc. MEDIA — 3.8% CBS Corp., Class B Comcast Corp., Class A Time Warner Cable, Inc. Time Warner, Inc. METALS AND MINING — 1.4% Freeport-McMoRan Copper & Gold, Inc. Nucor Corp. MULTI-UTILITIES — 0.7% PG&E Corp. MULTILINE RETAIL — 2.5% Kohl's Corp. Macy's, Inc. Target Corp. OIL, GAS AND CONSUMABLE FUELS — 15.0% Apache Corp. Chevron Corp. Exxon Mobil Corp. Occidental Petroleum Corp. Royal Dutch Shell plc, Class A Total SA ADR Ultra Petroleum Corp.(1) Valero Energy Corp. PAPER AND FOREST PRODUCTS — 0.8% International Paper Co. PHARMACEUTICALS — 8.6% AbbVie, Inc.(1)(2) Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 1.6% Applied Materials, Inc. Intel Corp. SOFTWARE — 2.7% Adobe Systems, Inc.(1) Microsoft Corp. Oracle Corp. SPECIALTY RETAIL — 1.0% Lowe's Cos., Inc. Staples, Inc. TOBACCO — 0.4% Altria Group, Inc. TOTAL COMMON STOCKS (Cost $426,528,251) TEMPORARY CASH INVESTMENTS — 1.4% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.625% - 0.875%, 2/28/17 - 8/31/17, valued at $4,465,319), in a joint trading account at 0.12%, dated 12/31/12, due 1/2/13 (Delivery value $4,376,251) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.75%, 8/15/41, valued at $2,234,258), in a joint trading account at 0.15%, dated 12/31/12, due 1/2/13 (Delivery value $2,188,129) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $743,507), in a joint trading account at 0.12%, dated 12/31/12, due 1/2/13 (Delivery value $729,375) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $8,244,908) TOTAL INVESTMENT SECURITIES — 100.0% (Cost $434,773,159) OTHER ASSETS AND LIABILITIES† ) TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) EUR for USD UBS AG 1/31/13 ) (Value on Settlement Date $10,213,440) Notes to Schedule of Investments ADR - American Depositary Receipt EUR - Euro USD - United States Dollar † Category is less than 0.05% of total net assets. Non-income producing. When-issued security. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — ) — 3. Federal Tax Information As of December 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Market Neutral Value Fund December 31, 2012 Market Neutral Value - Schedule of Investments DECEMBER 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 68.1% AEROSPACE AND DEFENSE — 6.8% General Dynamics Corp.(1) HEICO Corp., Class A(1) Northrop Grumman Corp.(1) Rockwell Collins, Inc.(1) AIR FREIGHT AND LOGISTICS — 1.0% United Parcel Service, Inc., Class B(1) AUTOMOBILES — 0.5% Honda Motor Co. Ltd. ADR Toyota Motor Corp. ADR(1) CAPITAL MARKETS — 0.9% Northern Trust Corp.(1) CHEMICALS — 1.0% Air Products & Chemicals, Inc.(1) E.I. du Pont de Nemours & Co.(1) COMMERCIAL BANKS — 1.3% KeyCorp(1) PNC Financial Services Group, Inc. COMMERCIAL SERVICES AND SUPPLIES — 2.8% ADT Corp. (The)(1) Republic Services, Inc.(1) Tyco International Ltd.(1) COMMUNICATIONS EQUIPMENT — 0.5% Cisco Systems, Inc.(1) DIVERSIFIED TELECOMMUNICATION SERVICES — 1.4% AT&T, Inc.(1) tw telecom, inc., Class A(1)(2) ELECTRIC UTILITIES — 3.5% Great Plains Energy, Inc.(1) NV Energy, Inc.(1) Westar Energy, Inc. Xcel Energy, Inc.(1) ELECTRICAL EQUIPMENT — 5.7% ABB Ltd. ADR Brady Corp., Class A(1) Hubbell, Inc., Class A(1) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 4.6% Molex, Inc., Class A(1) ENERGY EQUIPMENT AND SERVICES — 0.5% Schlumberger Ltd. FOOD AND STAPLES RETAILING — 0.5% SYSCO Corp. FOOD PRODUCTS — 1.1% General Mills, Inc. Kraft Foods Group, Inc. GAS UTILITIES — 1.0% AGL Resources, Inc.(1) HEALTH CARE EQUIPMENT AND SUPPLIES — 1.5% Boston Scientific Corp.(1)(2) CareFusion Corp.(1)(2) Medtronic, Inc. Stryker Corp.(1) HEALTH CARE PROVIDERS AND SERVICES — 0.9% Humana, Inc. LifePoint Hospitals, Inc.(1)(2) HOTELS, RESTAURANTS AND LEISURE — 2.7% Carnival Corp.(1) HOUSEHOLD DURABLES — 1.8% Lennar Corp., Class B(1) HOUSEHOLD PRODUCTS — 1.0% Procter & Gamble Co. (The)(1) INDUSTRIAL CONGLOMERATES — 0.4% Koninklijke Philips Electronics NV(1) INSURANCE — 4.2% Chubb Corp. (The)(1) Crawford & Co. Class A(1) MetLife, Inc.(1) Symetra Financial Corp.(1) LEISURE EQUIPMENT AND PRODUCTS — 0.4% Hasbro, Inc.(1) LIFE SCIENCES TOOLS AND SERVICES — 1.0% Agilent Technologies, Inc. MACHINERY — 1.5% ITT Corp.(1) Woodward, Inc.(1) MEDIA — 0.8% Time Warner Cable, Inc.(1) MULTI-UTILITIES — 0.8% PG&E Corp.(1) OIL, GAS AND CONSUMABLE FUELS — 8.5% Apache Corp. EQT Midstream Partners LP(1) Imperial Oil Ltd. Linn Energy LLC Occidental Petroleum Corp. PAA Natural Gas Storage LP(1) Royal Dutch Shell plc, Class A, ADR(1) Total SA ADR(1) PHARMACEUTICALS — 2.2% Hospira, Inc.(2) Johnson & Johnson(1) Pfizer, Inc.(1) Teva Pharmaceutical Industries Ltd. ADR(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.9% Piedmont Office Realty Trust, Inc., Class A(1) ROAD AND RAIL — 0.2% Heartland Express, Inc.(1) TRADING COMPANIES AND DISTRIBUTORS — 3.3% Rush Enterprises, Inc., Class B(1)(2) WIRELESS TELECOMMUNICATION SERVICES — 2.9% Rogers Communications, Inc., Class B(1) Telephone & Data Systems, Inc.(1) Vodafone Group plc ADR(1) TOTAL COMMON STOCKS (Cost $4,761,177) CONVERTIBLE BONDS — 9.0% COMMUNICATIONS EQUIPMENT — 3.9% SBA Communications Corp., 1.875%, 5/1/13 PAPER AND FOREST PRODUCTS — 1.6% Rayonier TRS Holdings, Inc., 4.50%, 8/15/15(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 3.5% Host Hotels & Resorts LP, 3.25%, 4/15/24(1)(3) National Retail Properties, Inc., 5.125%, 6/15/28 TOTAL CONVERTIBLE BONDS (Cost $598,061) EXCHANGE-TRADED FUNDS(1) — 5.4% iShares Russell 1000 Value Index Fund Market Vectors Gold Miners Market Vectors Pharmaceutical ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $379,963) TOTAL INVESTMENT SECURITIES BEFORE SECURITIES SOLD SHORT — 82.5% (Cost $5,739,201) SECURITIES SOLD SHORT — (82.4)% COMMON STOCKS SOLD SHORT — (70.0)% AEROSPACE AND DEFENSE — (6.8)% Boeing Co. (The) ) ) HEICO Corp. ) ) Lockheed Martin Corp. ) ) Raytheon Co. ) ) ) AUTOMOBILES — (0.5)% General Motors Co. ) ) BIOTECHNOLOGY — (1.1)% Amgen, Inc. ) ) CAPITAL MARKETS — (0.9)% BlackRock, Inc. ) ) CHEMICALS — (1.0)% Dow Chemical Co. (The) ) ) Praxair, Inc. ) ) ) COMMERCIAL BANKS — (1.3)% Fifth Third Bancorp. ) ) COMMERCIAL SERVICES AND SUPPLIES — (1.7)% Waste Management, Inc. ) ) DIVERSIFIED TELECOMMUNICATION SERVICES — (2.8)% BCE, Inc. ) ) Verizon Communications, Inc. ) ) ) ELECTRIC UTILITIES — (1.9)% Southern Co. (The) ) ) ELECTRICAL EQUIPMENT — (4.2)% Hubbell, Inc., Class B ) ) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — (4.6)% Molex, Inc. ) ) ENERGY EQUIPMENT AND SERVICES — (0.5)% Halliburton Co. ) ) FOOD PRODUCTS — (1.4)% ConAgra Foods, Inc. ) ) Kellogg Co. ) ) Unilever plc ADR ) ) ) HEALTH CARE EQUIPMENT AND SUPPLIES — (0.4)% Baxter International, Inc. ) ) HEALTH CARE PROVIDERS AND SERVICES — (0.9)% Aetna, Inc. ) ) HCA Holdings, Inc. ) ) ) HOTELS, RESTAURANTS AND LEISURE — (3.1)% Carnival plc ADR ) ) Darden Restaurants, Inc. ) ) Royal Caribbean Cruises Ltd. ) ) ) HOUSEHOLD DURABLES — (1.8)% Lennar Corp., Class A ) ) HOUSEHOLD PRODUCTS — (0.7)% Kimberly-Clark Corp. ) ) INDUSTRIAL CONGLOMERATES — (1.0)% Siemens AG ADR ) ) INSURANCE — (4.2)% Berkshire Hathaway, Inc., Class B ) ) Crawford & Co. Class B ) ) Prudential Financial, Inc. ) ) ) LEISURE EQUIPMENT AND PRODUCTS — (0.4)% Mattel, Inc. ) ) LIFE SCIENCES TOOLS AND SERVICES — (0.5)% Thermo Fisher Scientific, Inc. ) ) MACHINERY — (1.9)% Caterpillar, Inc. ) ) Deere & Co. ) ) ) MEDIA — (0.8)% Comcast Corp., Class A ) ) METALS AND MINING — (0.4)% Freeport-McMoRan Copper & Gold, Inc. ) ) MULTILINE RETAIL — (0.3)% Sears Holdings Corp. ) ) OIL, GAS AND CONSUMABLE FUELS — (8.5)% Chevron Corp. ) ) ConocoPhillips ) ) Kinder Morgan Management LLC ) ) LinnCo LLC ) ) Plains All American Pipeline LP ) ) Royal Dutch Shell plc, Class B, ADR ) ) ) PHARMACEUTICALS — (0.9)% Watson Pharmaceuticals, Inc. ) ) REAL ESTATE INVESTMENT TRUSTS (REITs) — (5.9)% Boston Properties, Inc. ) ) Host Hotels & Resorts, Inc. ) ) National Retail Properties, Inc. ) ) Rayonier, Inc. ) ) ) ROAD AND RAIL — (0.8)% CSX Corp. ) ) Werner Enterprises, Inc. ) ) ) TRADING COMPANIES AND DISTRIBUTORS — (3.3)% Rush Enterprises, Inc., Class A ) ) WIRELESS TELECOMMUNICATION SERVICES — (5.5)% SBA Communications Corp., Class A ) ) United States Cellular Corp. ) ) ) TOTAL COMMON STOCKS SOLD SHORT (Proceeds $4,933,055) ) EXCHANGE-TRADED FUNDS SOLD SHORT — (12.4)% Industrial Select Sector SPDR Fund ) ) iShares Dow Jones US Medical Devices Index Fund ) ) iShares Russell 1000 Growth Index Fund ) ) Technology Select Sector SPDR Fund ) ) Utilities Select Sector SPDR Fund ) ) Vanguard REIT ETF ) ) TOTAL EXCHANGE-TRADED FUNDS SOLD SHORT (Proceeds $925,915) ) TOTAL SECURITIES SOLD SHORT — (82.4)% (Proceeds $5,858,970) ) OTHER ASSETS AND LIABILITIES — 99.9% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Buy Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) CAD for USD UBS AG 1/31/13 — CAD for USD UBS AG 1/31/13 (2 ) EUR for USD UBS AG 1/31/13 (3 ) EUR for USD UBS AG 1/31/13 (4 ) GBP for USD Credit Suisse AG 1/31/13 — (9 ) (Value on Settlement Date $5,194) Contracts to Sell Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) CAD for USD UBS AG 1/31/13 54 EUR for USD UBS AG 1/31/13 — EUR for USD UBS AG 1/31/13 (5 ) GBP for USD Credit Suisse AG 1/31/13 ) GBP for USD Credit Suisse AG 1/31/13 ) JPY for USD Credit Suisse AG 1/31/13 JPY for USD Credit Suisse AG 1/31/13 11 (Value on Settlement Date $124,803) Notes to Schedule of Investments ADR - American Depositary Receipt CAD - Canadian Dollar ETF - Exchange-Traded Fund EUR - Euro GBP - British Pound JPY - Japanese Yen SPDR - Standard & Poor's Depositary Receipts USD - United States Dollar Security, or a portion thereof, has been pledged at the custodian bank or with a broker for collateral requirements on securities sold short. At the period end, the aggregate value of securities pledged was $4,185,514. Non-income producing. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $85,969, which represented 1.2% of total net assets. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — — Convertible Bonds — — Exchange-Traded Funds — — Total Value of Investment Securities — Securities Sold Short Domestic Common Stocks ) — — Foreign Common Stocks ) — — Exchange-Traded Funds ) — — Total Value of Securities Sold Short ) — — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 3. Federal Tax Information As of December 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ Net tax appreciation (depreciation) on securities sold short $ ) Net tax appreciation (depreciation) $ ) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Value Fund December 31, 2012 Value - Schedule of Investments DECEMBER 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 97.3% AEROSPACE AND DEFENSE — 1.7% Boeing Co. (The) General Dynamics Corp. L-3 Communications Holdings, Inc. Northrop Grumman Corp. AIR FREIGHT AND LOGISTICS — 0.2% United Parcel Service, Inc., Class B AIRLINES — 1.3% Japan Airlines Co. Ltd.(1) Southwest Airlines Co. AUTOMOBILES — 1.6% General Motors Co.(1) Honda Motor Co., Ltd. Toyota Motor Corp. BEVERAGES — 0.7% Dr Pepper Snapple Group, Inc. CAPITAL MARKETS — 5.1% Charles Schwab Corp. (The) Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) Northern Trust Corp. State Street Corp. COMMERCIAL BANKS — 6.9% Comerica, Inc. Commerce Bancshares, Inc. KeyCorp PNC Financial Services Group, Inc. U.S. Bancorp Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 4.8% ADT Corp. (The) Avery Dennison Corp. Corrections Corp. of America Republic Services, Inc. Tyco International Ltd. Waste Management, Inc. COMMUNICATIONS EQUIPMENT — 1.8% Cisco Systems, Inc. COMPUTERS AND PERIPHERALS — 1.6% Diebold, Inc. Hewlett-Packard Co. NetApp, Inc.(1) QLogic Corp.(1) SanDisk Corp.(1) Western Digital Corp. CONTAINERS AND PACKAGING — 1.0% Bemis Co., Inc. Sonoco Products Co. DIVERSIFIED FINANCIAL SERVICES — 2.8% JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 2.6% AT&T, Inc. CenturyLink, Inc. ELECTRIC UTILITIES — 3.4% Great Plains Energy, Inc. NV Energy, Inc. Westar Energy, Inc. Xcel Energy, Inc. ELECTRICAL EQUIPMENT — 0.5% ABB Ltd. ADR Emerson Electric Co. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.7% Molex, Inc. TE Connectivity Ltd. ENERGY EQUIPMENT AND SERVICES — 1.0% Halliburton Co. Helmerich & Payne, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 1.2% CVS Caremark Corp. SYSCO Corp. Wal-Mart Stores, Inc. FOOD PRODUCTS — 2.2% Campbell Soup Co. ConAgra Foods, Inc. General Mills, Inc. Kellogg Co. Kraft Foods Group, Inc. Mondelez International, Inc. Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 6.5% Becton, Dickinson and Co. Boston Scientific Corp.(1) CareFusion Corp.(1) Medtronic, Inc. Stryker Corp. Zimmer Holdings, Inc. HEALTH CARE PROVIDERS AND SERVICES — 2.1% Aetna, Inc. CIGNA Corp. LifePoint Hospitals, Inc.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS AND LEISURE — 1.3% International Game Technology International Speedway Corp., Class A Speedway Motorsports, Inc. HOUSEHOLD DURABLES — 0.2% Whirlpool Corp. HOUSEHOLD PRODUCTS — 3.2% Clorox Co. Energizer Holdings, Inc. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 4.0% General Electric Co. Koninklijke Philips Electronics NV Siemens AG INSURANCE — 6.6% ACE Ltd. Allstate Corp. (The) Berkshire Hathaway, Inc., Class A(1) Chubb Corp. (The) HCC Insurance Holdings, Inc. Marsh & McLennan Cos., Inc. MetLife, Inc. Prudential Financial, Inc. Reinsurance Group of America, Inc. Travelers Cos., Inc. (The) Unum Group INTERNET SOFTWARE AND SERVICES — 0.2% Google, Inc., Class A(1) METALS AND MINING — 0.9% Barrick Gold Corp. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. MULTI-UTILITIES — 1.2% PG&E Corp. MULTILINE RETAIL — 0.7% Target Corp. OIL, GAS AND CONSUMABLE FUELS — 15.8% Apache Corp. Chevron Corp. Devon Energy Corp. Exxon Mobil Corp. Imperial Oil Ltd. Occidental Petroleum Corp. Peabody Energy Corp. Southwestern Energy Co.(1) Total S.A. Ultra Petroleum Corp.(1) PHARMACEUTICALS — 8.4% Eli Lilly & Co. Hospira, Inc.(1) Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. ROAD AND RAIL — 0.3% CSX Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.4% Applied Materials, Inc. Intel Corp. Marvell Technology Group Ltd. Microchip Technology, Inc. Teradyne, Inc.(1) Texas Instruments, Inc. SOFTWARE — 0.3% Oracle Corp. SPECIALTY RETAIL — 1.6% Lowe's Cos., Inc. WIRELESS TELECOMMUNICATION SERVICES — 0.5% Rogers Communications, Inc., Class B TOTAL COMMON STOCKS (Cost $1,824,802,566) TEMPORARY CASH INVESTMENTS — 2.9% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.625% - 0.875%, 2/28/17 - 8/31/17, valued at $33,942,634), in a joint trading account at 0.12%, dated 12/31/12, due 1/2/13 (Delivery value $33,265,592) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.75%, 8/15/41, valued at $16,983,469), in a joint trading account at 0.15%, dated 12/31/12, due 1/2/13 (Delivery value $16,632,824) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $5,651,688), in a joint trading account at 0.12%, dated 12/31/12, due 1/2/13 (Delivery value $5,544,266) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $62,672,729) TOTAL INVESTMENT SECURITIES — 100.2% (Cost $1,887,475,295) OTHER ASSETS AND LIABILITIES — (0.2)% ) TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Buy Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) CHF for USD Credit Suisse AG 1/31/13 ) (Value on Settlement Date $159,360) Contracts to Sell Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) CAD for USD UBS AG 1/31/13 CHF for USD Credit Suisse AG 1/31/13 ) EUR for USD UBS AG 1/31/13 ) JPY for USD Credit Suisse AG 1/31/13 (Value on Settlement Date $129,351,998) Notes to Schedule of Investments ADR - American Depositary Receipt CAD - Canadian Dollar CHF - Swiss Franc EUR - Euro JPY - Japanese Yen USD - United States Dollar Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 3. Federal Tax Information As of December 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Mid Cap Value Fund December 31, 2012 Mid Cap Value - Schedule of Investments DECEMBER 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 93.7% AEROSPACE AND DEFENSE — 2.8% General Dynamics Corp. L-3 Communications Holdings, Inc. Northrop Grumman Corp. Rockwell Collins, Inc. AIRLINES — 0.8% Southwest Airlines Co. AUTO COMPONENTS — 0.4% Autoliv, Inc. BEVERAGES — 0.9% Dr Pepper Snapple Group, Inc. CAPITAL MARKETS — 4.4% Charles Schwab Corp. (The) Franklin Resources, Inc. Northern Trust Corp. State Street Corp. CHEMICALS — 0.2% Minerals Technologies, Inc. COMMERCIAL BANKS — 6.0% Comerica, Inc. Commerce Bancshares, Inc. Cullen/Frost Bankers, Inc. KeyCorp PNC Financial Services Group, Inc. SunTrust Banks, Inc. Westamerica Bancorp. COMMERCIAL SERVICES AND SUPPLIES — 5.8% ADT Corp. (The) Corrections Corp. of America Republic Services, Inc. Tyco International Ltd. Waste Management, Inc. COMPUTERS AND PERIPHERALS — 1.1% SanDisk Corp.(1) Western Digital Corp. CONTAINERS AND PACKAGING — 1.3% Bemis Co., Inc. Sonoco Products Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 1.8% CenturyLink, Inc. tw telecom, inc., Class A(1) ELECTRIC UTILITIES — 7.5% Empire District Electric Co. (The) Great Plains Energy, Inc. IDACORP, Inc. Northeast Utilities NV Energy, Inc. Portland General Electric Co. Westar Energy, Inc. Xcel Energy, Inc. ELECTRICAL EQUIPMENT — 1.6% ABB Ltd. ADR Brady Corp., Class A Emerson Electric Co. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.1% Molex, Inc., Class A TE Connectivity Ltd. ENERGY EQUIPMENT AND SERVICES — 0.5% Helmerich & Payne, Inc. FOOD AND STAPLES RETAILING — 0.7% SYSCO Corp. FOOD PRODUCTS — 3.5% Campbell Soup Co. ConAgra Foods, Inc. General Mills, Inc. Kellogg Co. Kraft Foods Group, Inc. GAS UTILITIES — 1.6% AGL Resources, Inc. WGL Holdings, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 7.4% Becton, Dickinson and Co. Boston Scientific Corp.(1) CareFusion Corp.(1) Medtronic, Inc. STERIS Corp. Stryker Corp. Zimmer Holdings, Inc. HEALTH CARE PROVIDERS AND SERVICES — 3.4% CIGNA Corp. Humana, Inc. LifePoint Hospitals, Inc.(1) Patterson Cos., Inc. HOTELS, RESTAURANTS AND LEISURE — 2.1% Carnival Corp. CEC Entertainment, Inc. International Game Technology International Speedway Corp., Class A HOUSEHOLD PRODUCTS — 1.0% Clorox Co. Kimberly-Clark Corp. INDUSTRIAL CONGLOMERATES — 0.9% Koninklijke Philips Electronics NV INSURANCE — 9.5% ACE Ltd. Allstate Corp. (The) Aon plc Chubb Corp. (The) HCC Insurance Holdings, Inc. Marsh & McLennan Cos., Inc. Principal Financial Group, Inc. Reinsurance Group of America, Inc. Symetra Financial Corp. Travelers Cos., Inc. (The) Unum Group LEISURE EQUIPMENT AND PRODUCTS — 0.5% Hasbro, Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.9% Agilent Technologies, Inc. Life Technologies Corp.(1) MACHINERY — 2.4% ITT Corp. Kaydon Corp. Woodward, Inc. METALS AND MINING — 1.5% Newmont Mining Corp. Nucor Corp. MULTI-UTILITIES — 1.8% PG&E Corp. Wisconsin Energy Corp. MULTILINE RETAIL — 0.8% Target Corp. OIL, GAS AND CONSUMABLE FUELS — 7.0% Apache Corp. Devon Energy Corp. EQT Corp. Imperial Oil Ltd. Murphy Oil Corp. Peabody Energy Corp. Southwestern Energy Co.(1) Spectra Energy Partners LP PHARMACEUTICALS — 0.8% Hospira, Inc.(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 3.0% American Tower Corp. HCP, Inc. Piedmont Office Realty Trust, Inc., Class A Weyerhaeuser Co. ROAD AND RAIL — 0.8% Heartland Express, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.9% Analog Devices, Inc. Applied Materials, Inc. KLA-Tencor Corp. Microchip Technology, Inc. Teradyne, Inc.(1) SPECIALTY RETAIL — 1.4% Lowe's Cos., Inc. THRIFTS AND MORTGAGE FINANCE — 1.9% Capitol Federal Financial, Inc. People's United Financial, Inc. WIRELESS TELECOMMUNICATION SERVICES — 0.7% Rogers Communications, Inc., Class B TOTAL COMMON STOCKS (Cost $2,378,684,184) EXCHANGE-TRADED FUNDS — 3.5% iShares Russell Midcap Value Index Fund (Cost$91,931,451) TEMPORARY CASH INVESTMENTS — 2.3% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.625% - 0.875%, 2/28/17 - 8/31/17, valued at $34,549,299), in a joint trading account at 0.12%, dated 12/31/12, due 1/2/13 (Delivery value $33,860,156) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.75%, 8/15/41, valued at $17,287,018), in a joint trading account at 0.15%, dated 12/31/12, due 1/2/13 (Delivery value $16,930,106) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $5,752,702), in a joint trading account at 0.12%, dated 12/31/12, due 1/2/13 (Delivery value $5,643,359) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $63,792,893) TOTAL INVESTMENT SECURITIES — 99.5% (Cost $2,534,408,528) OTHER ASSETS AND LIABILITIES — 0.5% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) CAD for USD UBS AG 1/31/13 CHF for USD Credit Suisse AG 1/31/13 ) EUR for USD UBS AG 1/31/13 ) (Value on Settlement Date $113,965,975) Notes to Schedule of Investments ADR - American Depositary Receipt CAD - Canadian Dollar CHF - Swiss Franc EUR - Euro USD - United States Dollar Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Exchange-Traded Funds — — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 3. Federal Tax Information As of December 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT Large Company Value Fund December 31, 2012 NT Large Company Value - Schedule of Investments DECEMBER 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 97.7% AEROSPACE AND DEFENSE — 1.3% Honeywell International, Inc. Northrop Grumman Corp. Raytheon Co. AIRLINES — 0.6% Southwest Airlines Co. AUTO COMPONENTS — 0.2% Autoliv, Inc. AUTOMOBILES — 1.4% Ford Motor Co. BEVERAGES — 0.4% PepsiCo, Inc. BIOTECHNOLOGY — 0.5% Amgen, Inc. Gilead Sciences, Inc.(1) CAPITAL MARKETS — 4.4% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) BlackRock, Inc. Goldman Sachs Group, Inc. (The) Morgan Stanley CHEMICALS — 0.4% E.I. du Pont de Nemours & Co. COMMERCIAL BANKS — 6.3% KeyCorp PNC Financial Services Group, Inc. U.S. Bancorp Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 0.9% ADT Corp. (The) Avery Dennison Corp. Tyco International Ltd. COMMUNICATIONS EQUIPMENT — 2.5% Cisco Systems, Inc. COMPUTERS AND PERIPHERALS — 0.4% NetApp, Inc.(1) DIVERSIFIED FINANCIAL SERVICES — 6.5% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 3.2% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 3.2% American Electric Power Co., Inc. Exelon Corp. NV Energy, Inc. Pinnacle West Capital Corp. PPL Corp. Xcel Energy, Inc. ELECTRICAL EQUIPMENT — 0.8% Eaton Corp. plc ENERGY EQUIPMENT AND SERVICES — 2.5% Baker Hughes, Inc. National Oilwell Varco, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 2.5% CVS Caremark Corp. Kroger Co. (The) Wal-Mart Stores, Inc. FOOD PRODUCTS — 0.9% Kraft Foods Group, Inc. Mondelez International, Inc. Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 1.9% Abbott Laboratories(2) Medtronic, Inc. HEALTH CARE PROVIDERS AND SERVICES — 2.2% Aetna, Inc. Quest Diagnostics, Inc. WellPoint, Inc. HOTELS, RESTAURANTS AND LEISURE — 0.5% Carnival Corp. HOUSEHOLD PRODUCTS — 2.8% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 3.8% General Electric Co. INSURANCE — 8.0% Allstate Corp. (The) American International Group, Inc.(1) Berkshire Hathaway, Inc., Class B(1) Chubb Corp. (The) Loews Corp. MetLife, Inc. Principal Financial Group, Inc. Prudential Financial, Inc. Torchmark Corp. Travelers Cos., Inc. (The) IT SERVICES — 0.1% Fiserv, Inc.(1) MACHINERY — 1.6% Dover Corp. Ingersoll-Rand plc PACCAR, Inc. MEDIA — 3.8% CBS Corp., Class B Comcast Corp., Class A Time Warner Cable, Inc. Time Warner, Inc. METALS AND MINING — 1.4% Freeport-McMoRan Copper & Gold, Inc. Nucor Corp. MULTI-UTILITIES — 0.7% PG&E Corp. MULTILINE RETAIL — 2.5% Kohl's Corp. Macy's, Inc. Target Corp. OIL, GAS AND CONSUMABLE FUELS — 14.9% Apache Corp. Chevron Corp. Exxon Mobil Corp. Occidental Petroleum Corp. Royal Dutch Shell plc, Class A Total SA ADR Ultra Petroleum Corp.(1) Valero Energy Corp. PAPER AND FOREST PRODUCTS — 0.8% International Paper Co. PHARMACEUTICALS — 8.5% AbbVie, Inc.(1)(2) Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 1.6% Applied Materials, Inc. Intel Corp. SOFTWARE — 2.7% Adobe Systems, Inc.(1) Microsoft Corp. Oracle Corp. SPECIALTY RETAIL — 1.0% Lowe's Cos., Inc. Staples, Inc. TOTAL COMMON STOCKS (Cost $665,893,796) EXCHANGE-TRADED FUNDS — 0.4% SPDR S&P rust (Cost$2,888,760) TEMPORARY CASH INVESTMENTS — 2.0% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.625% - 0.875%, 2/28/17 - 8/31/17, valued at $8,674,599), in a joint trading account at 0.12%, dated 12/31/12, due 1/2/13 (Delivery value $8,501,570) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.75%, 8/15/41, valued at $4,340,405), in a joint trading account at 0.15%, dated 12/31/12, due 1/2/13 (Delivery value $4,250,792) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $1,444,382), in a joint trading account at 0.12%, dated 12/31/12, due 1/2/13 (Delivery value $1,416,928) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $16,017,059) TOTAL INVESTMENT SECURITIES — 100.1% (Cost $684,799,615) OTHER ASSETS AND LIABILITIES — (0.1)% ) TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) EUR for USD UBS AG 1/31/13 ) (Value on Settlement Date $13,985,906) Notes to Schedule of Investments ADR - American Depositary Receipt ETF - Exchange-Traded Fund EUR - Euro SPDR - Standard & Poor's Depositary Receipts USD - United States Dollar Non-income producing. When-issued security. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — Exchange-Traded Funds — — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — ) — 3. Federal Tax Information As of December 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Small Cap Value Fund December 31, 2012 Small Cap Value - Schedule of Investments DECEMBER 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 94.5% AEROSPACE AND DEFENSE — 2.1% AAR Corp. Aerovironment, Inc.(1) American Science & Engineering, Inc. Curtiss-Wright Corp. Moog, Inc., Class A(1) National Presto Industries, Inc. Orbital Sciences Corp.(1) Teledyne Technologies, Inc.(1) AIR FREIGHT AND LOGISTICS — 0.2% UTi Worldwide, Inc. AIRLINES — 0.5% Alaska Air Group, Inc.(1) JetBlue Airways Corp.(1) AUTO COMPONENTS — 1.5% American Axle & Manufacturing Holdings, Inc.(1) Dana Holding Corp. Lear Corp. Standard Motor Products, Inc. BUILDING PRODUCTS — 0.1% Quanex Building Products Corp. CAPITAL MARKETS — 2.5% Apollo Investment Corp. Ares Capital Corp. BlackRock Kelso Capital Corp. Fifth Street Finance Corp. Hercules Technology Growth Capital, Inc. Investment Technology Group, Inc.(1) Janus Capital Group, Inc. PennantPark Investment Corp. Solar Capital Ltd. Waddell & Reed Financial, Inc. Walter Investment Management Corp.(1) CHEMICALS — 2.5% Hawkins, Inc. Innophos Holdings, Inc. Intrepid Potash, Inc. Minerals Technologies, Inc. Olin Corp. OM Group, Inc.(1) Sensient Technologies Corp. Tredegar Corp. Tronox Ltd. Class A W.R. Grace & Co.(1) COMMERCIAL BANKS — 10.5% American National Bankshares, Inc. BancorpSouth, Inc. BankUnited, Inc. BOK Financial Corp. Boston Private Financial Holdings, Inc. Cathay General Bancorp. City National Corp. Commerce Bancshares, Inc. Community Bank System, Inc. Cullen/Frost Bankers, Inc. CVB Financial Corp. F.N.B. Corp. First Horizon National Corp. First Interstate Bancsystem, Inc. First Niagara Financial Group, Inc. Fulton Financial Corp. Heritage Financial Corp. IBERIABANK Corp. Lakeland Financial Corp. MB Financial, Inc. National Bankshares, Inc. Old National Bancorp. Pacific Continental Corp. Park Sterling Corp.(1) Popular, Inc.(1) Prosperity Bancshares, Inc. Signature Bank(1) Susquehanna Bancshares, Inc. TCF Financial Corp. Trico Bancshares United Bankshares, Inc. Washington Banking Co. Webster Financial Corp. COMMERCIAL SERVICES AND SUPPLIES — 0.9% Corrections Corp. of America Metalico, Inc.(1) SYKES Enterprises, Inc.(1) COMMUNICATIONS EQUIPMENT — 0.8% Bel Fuse, Inc., Class B Finisar Corp.(1) Polycom, Inc.(1) COMPUTERS AND PERIPHERALS — 0.1% QLogic Corp.(1) CONSTRUCTION AND ENGINEERING — 0.8% EMCOR Group, Inc. Granite Construction, Inc. Pike Electric Corp. CONTAINERS AND PACKAGING — 1.6% Bemis Co., Inc. Graphic Packaging Holding Co.(1) Sealed Air Corp. Silgan Holdings, Inc. DISTRIBUTORS — 0.2% Core-Mark Holding Co., Inc. DIVERSIFIED CONSUMER SERVICES — 0.9% Sotheby's Steiner Leisure, Ltd.(1) DIVERSIFIED FINANCIAL SERVICES — 0.5% Compass Diversified Holdings PHH Corp.(1) ELECTRIC UTILITIES — 2.4% El Paso Electric Co. Empire District Electric Co. (The) Great Plains Energy, Inc. IDACORP, Inc. Portland General Electric Co. Westar Energy, Inc. ELECTRICAL EQUIPMENT — 0.7% Belden, Inc. Encore Wire Corp. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 3.1% Coherent, Inc. FLIR Systems, Inc. Ingram Micro, Inc. Class A(1) IPG Photonics Corp. Jabil Circuit, Inc. Littelfuse, Inc. Methode Electronics, Inc. Park Electrochemical Corp. ENERGY EQUIPMENT AND SERVICES — 1.8% Bristow Group, Inc. Heckmann Corp.(1) Helix Energy Solutions Group, Inc.(1) Hornbeck Offshore Services, Inc.(1) Key Energy Services, Inc.(1) Tetra Technologies, Inc.(1) Unit Corp.(1) FOOD AND STAPLES RETAILING — 0.8% Harris Teeter Supermarkets, Inc. Village Super Market, Inc., Class A Weis Markets, Inc. FOOD PRODUCTS — 1.0% Dole Food Co., Inc.(1) J&J Snack Foods Corp. Ralcorp Holdings, Inc.(1) Snyders-Lance, Inc. GAS UTILITIES — 0.8% Laclede Group, Inc. (The) South Jersey Industries, Inc. Southwest Gas Corp. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.5% ICU Medical, Inc.(1) Integra LifeSciences Holdings Corp.(1) Orthofix International NV(1) Utah Medical Products, Inc. Young Innovations, Inc.(2) HEALTH CARE PROVIDERS AND SERVICES — 2.6% Community Health Systems, Inc. Health Management Associates, Inc., Class A(1) HealthSouth Corp.(1) LifePoint Hospitals, Inc.(1) Magellan Health Services, Inc.(1) National Healthcare Corp. Owens & Minor, Inc. PSS World Medical, Inc.(1) VCA Antech, Inc.(1) HEALTH CARE TECHNOLOGY — 0.2% Allscripts Healthcare Solutions, Inc.(1) HOTELS, RESTAURANTS AND LEISURE — 1.4% Bob Evans Farms, Inc. CEC Entertainment, Inc. Life Time Fitness, Inc.(1) Orient-Express Hotels Ltd. Class A(1) Vail Resorts, Inc. WMS Industries, Inc.(1) HOUSEHOLD DURABLES — 1.8% Cavco Industries, Inc.(1) CSS Industries, Inc. Helen of Troy Ltd.(1) M.D.C. Holdings, Inc. Tupperware Brands Corp. HOUSEHOLD PRODUCTS — 0.1% Central Garden and Pet Co.(1) INSURANCE — 5.2% Alterra Capital Holdings Ltd. American Equity Investment Life Holding Co. Aspen Insurance Holdings Ltd. Baldwin & Lyons, Inc., Class B Hanover Insurance Group, Inc. (The) HCC Insurance Holdings, Inc. Infinity Property & Casualty Corp. National Financial Partners Corp.(1) Platinum Underwriters Holdings Ltd. Primerica, Inc. ProAssurance Corp. Symetra Financial Corp. United Fire Group, Inc. IT SERVICES — 2.1% Convergys Corp. DST Systems, Inc. Global Payments, Inc. NeuStar, Inc., Class A(1) LEISURE EQUIPMENT AND PRODUCTS — 0.5% Brunswick Corp. Sturm Ruger & Co., Inc. MACHINERY — 4.1% Actuant Corp., Class A Altra Holdings, Inc. Barnes Group, Inc. Briggs & Stratton Corp. Dynamic Materials Corp. FreightCar America, Inc. Gardner Denver, Inc. IDEX Corp. Kaydon Corp. Kennametal, Inc. Lincoln Electric Holdings, Inc. Mueller Industries, Inc., Class A MEDIA — 1.9% Belo Corp. Class A Entercom Communications Corp., Class A(1) Entravision Communications Corp., Class A LIN TV Corp., Class A(1) Nexstar Broadcasting Group, Inc. Class A(1) METALS AND MINING — 2.6% Carpenter Technology Corp. Century Aluminum Co.(1) Coeur d'Alene Mines Corp.(1) Compass Minerals International, Inc. Globe Specialty Metals, Inc. Haynes International, Inc. Hecla Mining Co. Kaiser Aluminum Corp. Schnitzer Steel Industries, Inc. Class A Titanium Metals Corp. MULTI-UTILITIES — 0.7% Avista Corp. NorthWestern Corp. MULTILINE RETAIL — 0.4% Saks, Inc.(1) OIL, GAS AND CONSUMABLE FUELS — 5.4% Alliance Resource Partners LP Alon USA Energy, Inc. Berry Petroleum Co., Class A Bill Barrett Corp.(1) Bonanza Creek Energy, Inc.(1) EQT Midstream Partners LP Gulfport Energy Corp.(1) Hugoton Royalty Trust Pacific Coast Oil Trust PBF Energy, Inc.(1) PDC Energy, Inc.(1) SandRidge Mississippian Trust II Swift Energy Co.(1) Vaalco Energy, Inc.(1) W&T Offshore, Inc. Western Refining, Inc. PAPER AND FOREST PRODUCTS — 0.9% Buckeye Technologies, Inc. Clearwater Paper Corp.(1) KapStone Paper and Packaging Corp. PERSONAL PRODUCTS — 0.1% Inter Parfums, Inc. PHARMACEUTICALS — 0.2% Impax Laboratories, Inc.(1) PROFESSIONAL SERVICES — 0.9% CDI Corp. Kforce, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 8.9% American Campus Communities, Inc. Apollo Commercial Real Estate Finance, Inc. Associated Estates Realty Corp. BioMed Realty Trust, Inc. Campus Crest Communities, Inc. Capstead Mortgage Corp. Chimera Investment Corp. Colony Financial, Inc. CommonWealth REIT CreXus Investment Corp. DiamondRock Hospitality Co. Equity Lifestyle Properties, Inc. First Industrial Realty Trust, Inc.(1) Government Properties Income Trust Hatteras Financial Corp. Healthcare Realty Trust, Inc. Hersha Hospitality Trust Highwoods Properties, Inc. LaSalle Hotel Properties Lexington Realty Trust Mack-Cali Realty Corp. Medical Properties Trust, Inc. MFA Financial, Inc. National Retail Properties, Inc. Newcastle Investment Corp. PS Business Parks, Inc. RLJ Lodging Trust Sabra Health Care REIT, Inc. Summit Hotel Properties, Inc. Sun Communities, Inc. Sunstone Hotel Investors, Inc.(1) Urstadt Biddle Properties, Inc., Class A Washington Real Estate Investment Trust ROAD AND RAIL — 1.4% Celadon Group, Inc. Heartland Express, Inc. Marten Transport Ltd. Werner Enterprises, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.8% Cypress Semiconductor Corp. Diodes, Inc.(1) Intersil Corp., Class A M/A-COM Technology Solutions Holdings, Inc.(1) MKS Instruments, Inc. Nanometrics, Inc.(1) ON Semiconductor Corp.(1) Semtech Corp.(1) Spansion, Inc., Class A(1) SOFTWARE — 1.9% Compuware Corp.(1) Mentor Graphics Corp.(1) Parametric Technology Corp.(1) Websense, Inc.(1) SPECIALTY RETAIL — 3.5% American Eagle Outfitters, Inc. ANN, Inc.(1) Asbury Automotive Group, Inc.(1) Cabela's, Inc.(1) Chico's FAS, Inc. Destination Maternity Corp. Genesco, Inc.(1) Lithia Motors, Inc., Class A Men's Wearhouse, Inc. (The) OfficeMax, Inc. Rue21, Inc.(1) TEXTILES, APPAREL AND LUXURY GOODS — 1.8% Crocs, Inc.(1) Culp, Inc. True Religion Apparel, Inc. Vera Bradley, Inc.(1) THRIFTS AND MORTGAGE FINANCE — 2.1% Brookline Bancorp., Inc. Capitol Federal Financial, Inc. Flushing Financial Corp. Oritani Financial Corp. Provident Financial Services, Inc. Simplicity Bancorp, Inc. ViewPoint Financial Group, Inc. Washington Federal, Inc. TRADING COMPANIES AND DISTRIBUTORS — 0.9% Applied Industrial Technologies, Inc. Erickson Air-Crane, Inc.(1)(2) Kaman Corp. WATER UTILITIES — 0.3% Artesian Resources Corp., Class A TOTAL COMMON STOCKS (Cost $1,473,509,344) CONVERTIBLE PREFERRED STOCKS — 2.4% HOUSEHOLD DURABLES — 0.4% Beazer Homes USA, Inc., 7.50%, 7/15/15 INSURANCE — 1.5% Aspen Insurance Holdings Ltd., Series AHL, 5.625% LEISURE EQUIPMENT AND PRODUCTS — 0.2% Callaway Golf Co., Series B, 7.50% TOBACCO — 0.3% Universal Corp., 6.75% TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $35,268,219) EXCHANGE-TRADED FUNDS — 1.0% iShares Russell 2000 Index Fund (Cost$17,517,916) PREFERRED STOCKS — 0.5% REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.5% DuPont Fabros Technology, Inc., Series A, 7.875% Inland Real Estate Corp., Series A, 8.125% PS Business Parks, Inc., 6.45% TOTAL PREFERRED STOCKS (Cost $7,909,395) TEMPORARY CASH INVESTMENTS — 2.3% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.625% - 0.875%, 2/28/17 - 8/31/17, valued at $22,640,371), in a joint trading account at 0.12%, dated 12/31/12, due 1/2/13 (Delivery value $22,188,771) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.75%, 8/15/41, valued at $11,328,291), in a joint trading account at 0.15%, dated 12/31/12, due 1/2/13 (Delivery value $11,094,404) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $3,769,782), in a joint trading account at 0.12%, dated 12/31/12, due 1/2/13 (Delivery value SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $41,803,881) TOTAL INVESTMENT SECURITIES — 100.7% (Cost $1,576,008,755) OTHER ASSETS AND LIABILITIES — (0.7)% ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Non-income producing. Affiliated Company: the fund’s holding represents ownership of 5% or more of the voting securities of the company; therefore, the company is affiliated as defined in the Investment Company Act of 1940. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Convertible Preferred Stocks — — Exchange-Traded Funds — — Preferred Stocks — — Temporary Cash Investments — Total Value of Investment Securities — 3. Affiliated Company Transactions If a fund's holding represents ownership of 5% or more of the voting securities of a company, the company is affiliated as defined in the 1940 Act. A summary of transactions for each company which is or was an affiliate at or during the nine months ended December 31, 2012 follows: December 31, 2012 Company March 31, 2012 Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Dividend Income Share Balance Market Value Culp, Inc.(2) $ Erickson Air-Crane, Inc.(1) — ) — $ Primo Water Corp.(1)(2) — ) — — — Young Innovations, Inc. $ $ $ ) $ $ (1) Non-income producing. (2) Company was not an affiliate at December 31, 2012. 4. Federal Tax Information As of December 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT Mid Cap Value Fund December 31, 2012 NT Mid Cap Value - Schedule of Investments DECEMBER 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 93.9% AEROSPACE AND DEFENSE — 2.8% General Dynamics Corp. L-3 Communications Holdings, Inc. Northrop Grumman Corp. Rockwell Collins, Inc. AIRLINES — 0.8% Southwest Airlines Co. AUTO COMPONENTS — 0.4% Autoliv, Inc. BEVERAGES — 0.9% Dr Pepper Snapple Group, Inc. CAPITAL MARKETS — 4.4% Charles Schwab Corp. (The) Franklin Resources, Inc. Northern Trust Corp. State Street Corp. CHEMICALS — 0.2% Minerals Technologies, Inc. COMMERCIAL BANKS — 6.0% Comerica, Inc. Commerce Bancshares, Inc. Cullen/Frost Bankers, Inc. KeyCorp PNC Financial Services Group, Inc. SunTrust Banks, Inc. Westamerica Bancorp. COMMERCIAL SERVICES AND SUPPLIES — 5.8% ADT Corp. (The) Corrections Corp. of America Republic Services, Inc. Tyco International Ltd. Waste Management, Inc. COMPUTERS AND PERIPHERALS — 1.1% SanDisk Corp.(1) Western Digital Corp. CONTAINERS AND PACKAGING — 1.3% Bemis Co., Inc. Sonoco Products Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 1.8% CenturyLink, Inc. tw telecom, inc., Class A(1) ELECTRIC UTILITIES — 7.5% Empire District Electric Co. (The) Great Plains Energy, Inc. IDACORP, Inc. Northeast Utilities NV Energy, Inc. Portland General Electric Co. Westar Energy, Inc. Xcel Energy, Inc. ELECTRICAL EQUIPMENT — 1.6% ABB Ltd. ADR Brady Corp., Class A Emerson Electric Co. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.1% Molex, Inc., Class A TE Connectivity Ltd. ENERGY EQUIPMENT AND SERVICES — 0.5% Helmerich & Payne, Inc. FOOD AND STAPLES RETAILING — 0.7% SYSCO Corp. FOOD PRODUCTS — 3.5% Campbell Soup Co. ConAgra Foods, Inc. General Mills, Inc. Kellogg Co. Kraft Foods Group, Inc. GAS UTILITIES — 1.6% AGL Resources, Inc. WGL Holdings, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 7.4% Becton, Dickinson and Co. Boston Scientific Corp.(1) CareFusion Corp.(1) Medtronic, Inc. STERIS Corp. Stryker Corp. Zimmer Holdings, Inc. HEALTH CARE PROVIDERS AND SERVICES — 3.4% CIGNA Corp. Humana, Inc. LifePoint Hospitals, Inc.(1) Patterson Cos., Inc. HOTELS, RESTAURANTS AND LEISURE — 2.1% Carnival Corp. CEC Entertainment, Inc. International Game Technology International Speedway Corp., Class A HOUSEHOLD PRODUCTS — 1.0% Clorox Co. Kimberly-Clark Corp. INDUSTRIAL CONGLOMERATES — 0.9% Koninklijke Philips Electronics NV INSURANCE — 9.6% ACE Ltd. Allstate Corp. (The) Aon plc Chubb Corp. (The) HCC Insurance Holdings, Inc. Marsh & McLennan Cos., Inc. Principal Financial Group, Inc. Reinsurance Group of America, Inc. Symetra Financial Corp. Travelers Cos., Inc. (The) Unum Group LEISURE EQUIPMENT AND PRODUCTS — 0.5% Hasbro, Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.9% Agilent Technologies, Inc. Life Technologies Corp.(1) MACHINERY — 2.4% ITT Corp. Kaydon Corp. Woodward, Inc. METALS AND MINING — 1.5% Newmont Mining Corp. Nucor Corp. MULTI-UTILITIES — 1.8% PG&E Corp. Wisconsin Energy Corp. MULTILINE RETAIL — 0.8% Target Corp. OIL, GAS AND CONSUMABLE FUELS — 7.0% Apache Corp. Devon Energy Corp. EQT Corp. Imperial Oil Ltd. Murphy Oil Corp. Peabody Energy Corp. Southwestern Energy Co.(1) Spectra Energy Partners LP PHARMACEUTICALS — 0.8% Hospira, Inc.(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 3.0% American Tower Corp. HCP, Inc. Piedmont Office Realty Trust, Inc., Class A Weyerhaeuser Co. ROAD AND RAIL — 0.8% Heartland Express, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 4.0% Analog Devices, Inc. Applied Materials, Inc. KLA-Tencor Corp. Microchip Technology, Inc. Teradyne, Inc.(1) SPECIALTY RETAIL — 1.4% Lowe's Cos., Inc. THRIFTS AND MORTGAGE FINANCE — 1.9% Capitol Federal Financial, Inc. People's United Financial, Inc. WIRELESS TELECOMMUNICATION SERVICES — 0.7% Rogers Communications, Inc., Class B TOTAL COMMON STOCKS (Cost $303,869,446) EXCHANGE-TRADED FUNDS — 3.5% iShares Russell Midcap Value Index Fund (Cost$11,919,869) TEMPORARY CASH INVESTMENTS — 3.2% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.625% - 0.875%, 2/28/17 - 8/31/17, valued at $6,188,325), in a joint trading account at 0.12%, dated 12/31/12, due 1/2/13 (Delivery value $6,064,888) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.75%, 8/15/41, valued at $3,096,378), in a joint trading account at 0.15%, dated 12/31/12, due 1/2/13 (Delivery value $3,032,449) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $1,030,400), in a joint trading account at 0.12%, dated 12/31/12, due 1/2/13 (Delivery value SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $11,426,324) TOTAL INVESTMENT SECURITIES — 100.6% (Cost $327,215,639) OTHER ASSETS AND LIABILITIES — (0.6)% ) TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value ($) Unrealized Gain (Loss) ($) CAD for USD UBS AG 1/31/13 CHF for USD Credit Suisse AG 1/31/13 ) EUR for USD UBS AG 1/31/13 ) (Value on Settlement Date $14,627,463) Notes to Schedule of Investments ADR - American Depositary Receipt CAD - Canadian Dollar CHF - Swiss Franc EUR - Euro USD - United States Dollar Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Exchange-Traded Funds — — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 3. Federal Tax Information As of December 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: American Century Capital Portfolios, Inc. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: February 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: February 26, 2013 By: /s/ C. Jean Wade Name: C. Jean Wade Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: February 26, 2013
